*132And
by the Court.
Tbe pauper’s residing in Stamford as an apprentice gained no settlement; and Ms residing there with, bis guardian three years, gained no settlement, neither in right of his guardian, nor in Ms own right by commorancy; he was not a subject of being warned, nor might he be parted from his guardian during his minority; his residence therefore in Stamford was of necessity, and not by the approbation of the town of Stamford.
This judgment was affirmed in the Supreme Court of Errors..